Darden, Chief Judge
(concurring in the result) :
Although the military judge in this case used the word “mistrial” when he realized that the recording equipment had not been functioning, I consider that this was not a mistrial in the normal sense of the term. In these circumstances, compliance with provisions for new pretrial advice and reference for trial could not have served any purpose beneficial to the accused. Accordingly, our allowing a slip of the tongue to transform what was really a repetition of testimony into a new trial would in my opinion constitute an unacceptably mechanical and unimaginative approach to the problem.